COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00143-CR


DAVID M. BRANUM                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                    STATE




                                  ------------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

     Appellant David M. Branum attempts to appeal the trial court’s order that

voids ab initio the judgment revoking his community supervision. On April 11,

2012, we sent Branum a letter stating our concern that we lacked jurisdiction

over the appeal because the order voiding the judgment did not appear to be

appealable. See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth


     1
      See Tex. R. App. P. 47.4.
1996, no pet.); see also Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—Dallas

2001, no pet.).   We instructed Branum or any party desiring to continue the

appeal to file a response showing grounds for continuing the appeal or the

appeal would be dismissed. See Tex. R. App. P. 44.3. Branum filed a response,

but it does not show grounds for continuing the appeal. Therefore, we dismiss

the appeal. See Tex. R. App. P. 43.2(f).



                                                PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2012




                                       2